DETAILED ACTION
This is in response to the applicant’s reply filed January 18, 2022. In the applicant’s reply; claims1-10were amended, and claim 11 was added.  Claims 1-11 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Responses to Applicant’s Remark
Applicants' amendments filed on January 18, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on September 16, 2021.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s amendments to incorporate structural limitations overcome the interpretation of claims 1-10 under 35 U.S.C. 112 sixth paragraph, and the rejection is hereby withdrawn. 

Applicant's arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection, necessitated by applicant’s amendments. 
Applicants' arguments filed on January 18, 2022 have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitation. 

Applicant argues that the amended features overcome the rejection of claims 1-10 under 35 U.S.C. 112, second paragraph, for indefiniteness. 
Examiner respectfully disagrees. It is unclear if the amended features that applicant has proposed (perform interference determination between a model of a grasping unit and each of three-dimensional measurement points that is other than a three- dimensional measurement point of which a distance from a surface point where the model of the target object to be grasped and the model of the grasping unit contact is smaller than a predetermined value among the plurality of three- dimensional measurement points, when the model of the grasping unit grasps the model of the target object to be grasped which is specified in the position and the orientation acquired by the processor) are supported by the written disclosure and are subject to rejections for written description and enablement under 112 first paragraph, as well as for indefiniteness for the reasons presented below.  

Applicant argues that the amended features overcome the double patenting rejection of claims 1-10 over previously allowed patent applications.
 Examiner respectfully disagrees. It is unclear if the amended features that applicant has proposed (perform interference determination between a model of a grasping unit and each of three-dimensional measurement points that is other than a three- dimensional measurement point of which a distance from a surface point where the model of the target object to be grasped and the model of the grasping unit contact is smaller than a predetermined value among the plurality of three- dimensional measurement points, when the model of the grasping unit grasps the model of the target object to be grasped which is specified in the position and the orientation acquired by the processor) are supported by the written disclosure and, as a result the scope of the claims are yet to be fully ascertained for purposes of examination over the prior art. As a result, Examiner has maintained the previously 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended the limitations for the independent claims to now recite: “perform interference determination between a model of a grasping unit and each of three-dimensional measurement points that is other than a three- dimensional measurement point of which a distance from a surface point where the model of the target object to be grasped and the model of the grasping unit contact is smaller than a predetermined value among the plurality of three- dimensional measurement points, when the model of the grasping unit grasps the model of the target object to be grasped which is specified in the position and the orientation acquired by the processor”, which is not adequately supported by the written 
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As presented above, when reviewing the disclosure and the figures, Examiner did not find any support for the amendements made to the independent claims to indicate the model of the target object, or the model of the grasping unit change in size at all, and the manner in which the claims are recited, there is a lack of clarity as to whether the term “smaller” is a modifier for the distance, the predetermined value, the models of the target object or the model of the grasping unit. As a result, of the lack of clarity, the written description for the modifier also appears to not be enabling to one of ordinary skill in the art at the time of the invention depending upon the context that the claim is to be interpreted under, and additional amendments are needed to further refine the scope to the inventive concept.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for the following reasons. 
Independent claims Claim 1, Claim 7, Claim 8, Claim 11 all recite the following limitations, which leads to indefiniteness. 
-- perform interference determination between a model of a grasping unit and each of three-dimensional measurement points that is other than a three- dimensional measurement point of which a distance from a surface point where the model of the target object to be grasped and the model of the grasping unit contact is smaller than a predetermined value among the plurality of three- dimensional measurement points, when the model of the grasping unit grasps the model of the target object to be grasped which is specified in the position and the orientation acquired by the processor”
(1). Perform interference determination between a model of a grasping unit and each of three-dimensional measurement points that is other than a three- dimensional measurement point of which a distance from a surface point where the model of the target object to be grasped and the model of the grasping unit contact is smaller than a predetermined value among the plurality of three- dimensional measurement points, when the model of the grasping unit grasps the model of the target object to be grasped which is specified in the position and the orientation acquired by the processor – The limitations highlighted in purple leads to indefiniteness as it is unclear what values are being compared to be smaller than a predetermined value: is it the distance from the surface of the three-dimensional model, or the orientation of the target object, or both values? Alternatively, is the model of the grasping unit contact smaller than predetermined values from the plurality of three-dimensional points? 
(2). Perform interference determination  – This limitation leads to indefiniteness as it comprises a series of different features (a model of a grasping unit,  each of three-dimensional measurement points,  a three- dimensional measurement point of which a distance from a surface point where the model of the target object to be grasped, and the model of the grasping unit contact is smaller than a predetermined value among the plurality of three- dimensional measurement points,), and it is unclear the manner in which interference is determined and how the different features interact with each other in the interference determination process.. 
(3) Furthermore, the lack of clarity with the interference determination leads to an inconclusive scope for the claims. It would appear as if the language is claiming that the grasping unit always grasps the target object, thereby rendering the limitations surrounding the comparison of the value with respect to the predetermined value meaningless. 
Examination on the merits of the claimed limitations cannot be performed without a clear scope for the claimed features, and amendments are necessary to advance prosecution with respect to the prior art.  
Independent claims 1, 7-8, and 11 all incorporate in analogous features, and independent claims 9-10 are written in dependent form off of Claim 1 and thus encompass the features of Claim 1, and as such inherit the problems under 35 U.S.C. 122 recited for claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of parent application 14/312529, now U.S. Patent 9,616,572. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same inventive concept, while the patented claims are narrower in scope. The instant claims are now analogous in scope as the previously patented claims are also directed to “three-dimensional points 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of co-pending application 15/533960, now U.S. Patent 10,335,963. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same inventive concept, while the patented claims are narrower in scope. The instant claims are now analogous in scope as the previously patented claims are also directed to “three-dimensional points indicating three dimensional coordinates on a surface of a plurality of objects” and as such are anticipated by the patented narrower claims.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent 10,675,763 issued from co-pending application 15/453185. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same inventive concept, while the patented claims are narrower in scope. The instant claims are now analogous in scope as the previously patented claims are also directed to “three-dimensional points indicating three dimensional coordinates on a surface of a plurality of objects” and as such are anticipated by the patented narrower claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2662

/TAHMINA ANSARI/

March 26, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662